Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered February 10, 1993, convicting him of robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant Howard Ayers was one of two men who took part in the robberies of three victims (see, People v Coleman, 215 AD2d 683 [decided herewith]).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt of all the counts for which he was convicted. Further, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the identification procedure was faulty because the fillers of the lineup did not resemble him is without merit, since there is no requirement that a defendant in a lineup be accompanied by individuals nearly identical to him in physical appearance (see, People v Brito, 179 AD2d 666). The participants of the lineup in this case were reasonably similar to the defendant (see, People v Brito, supra).
We have examined the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.